ON MOTION FOR REMAND FOR NEW EVIDENTIARY HEARING
ORFINGER, Judge.
Appellants request that we set aside the adjudication of delinquency and remand this cause for a new evidentiary hearing because some of the tapes of the electronically reported adjudicatory hearing held January 28, 1981, have been mislaid or erased, and neither the parties nor the trial court can reconstruct the record of proceedings under Florida Rule of Appellate Procedure 9.200(b)(3).
Section 39.14, Florida Statutes (1979), gives appellants a statutory right of appeal. Florida Rule of Judicial Administration 2.070 requires that all criminal and juvenile proceedings be recorded at public expense, and that rule also permits electronic recording of the proceedings. It is contemplated that the entire record of the proceedings will be available for transcription to an appellant who desires to appeal a conviction or an adjudication of delinquency. The absence of the tapes from which a complete record of proceedings can be made is not the fault of appellants here. Their right of appeal should not be frustrated because of some fault in the electronic reporting system provided by the court. The portion of the transcript which is available does not, in itself, support the adjudication of delinquency, so a new hearing is warranted.
The adjudication of delinquency is set aside and the cause is remanded for a new adjudicatory hearing.
Adjudication SET ASIDE, cause REMANDED.
DAUKSCH, C. J., and COWART, J., concur.